Name: Commission Decision No 1833/81/ECSC of 3 July 1981 fixing the rates of abatement for the third quarter of 1981 in pursuance of Decision No 1831/81/ECSC establishing a system of monitoring and a new system of production quotas in certain products for undertakings in the iron and steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-04

 Avis juridique important|31981S1833Commission Decision No 1833/81/ECSC of 3 July 1981 fixing the rates of abatement for the third quarter of 1981 in pursuance of Decision No 1831/81/ECSC establishing a system of monitoring and a new system of production quotas in certain products for undertakings in the iron and steel industry Official Journal L 184 , 04/07/1981 P. 0006++++COMMISSION DECISION NO 1833/81/ECSC OF 3 JULY 1981 FIXING THE RATES OF ABATEMENT FOR THE THIRD QUARTER OF 1981 IN PURSUANCE OF DECISION NO 1831/81/ECSC ESTABLISHING A SYSTEM OF MONITORING AND A NEW SYSTEM OF PRODUCTION QUOTAS IN CERTAIN PRODUCTS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 1831/81/ECSC OF 24 JUNE 1981 ESTABLISHING A SYSTEM OF MONITORING AND A NEW SYSTEM OF PRODUCTION QUOTAS IN CERTAIN PRODUCTS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY ( 1 ) , AS AMENDED BY DECISION NO 1832/81/ECSC ( 2 ) , AND IN PARTICULAR ARTICLE 9 ( 1 ) THEREOF , WHEREAS THE RATES OF ABATEMENT IN RESPECT OF CERTAIN PRODUCTS MUST BE FIXED FOR THE THIRD QUARTER OF 1981 ; ON THE BASIS OF STUDIES CARRIED OUT JOINTLY WITH UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF PRODUCTION QUOTAS FOR THE THIRD QUARTER OF 1981 SHALL BE AS FOLLOWS : CATEGORY IA : 27 % CATEGORY IB : 28 % CATEGORY IC : 17 % CATEGORY ID : 0 % CATEGORIES V AND VI : 30 % . THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF THE PART OF THE PRODUCTION QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE AS FOLLOWS : CATEGORY IA : 31 % CATEGORY IB : 36 % CATEGORY IC : 23 % CATEGORY ID : 0 % CATEGORIES V AND VI : 35 % . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 3 JULY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT ( 1 ) OJ NO L 180 , 1 . 7 . 1981 , P . 1 . ( 2 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL .